                    Case 2:18-cv-10229-GW-MRW Document 66 Filed 03/19/20 Page 1 of 3 Page ID #:844



                    1        STEVEN A. GROODE, Bar No. 210500
                             sgroode@littler.com
                    2        LITTLER MENDELSON, P.C.
                             2049 Century Park East
                    3        5th Floor
                             Los Angeles, CA 90067.3107
                    4        Telephone: 310.553.0308
                             Facsimile: 310.553.5583
                    5
                             PENNY CHEN, Bar No. 280706
                    6        pchen@littler.com
                             LITTLER MENDELSON, P.C.
                    7        633 W. 5th St.
                             63rd Floor
                    8        Los Angeles, CA 90071
                             Telephone: 213.443.4300
                    9        Facsimile: 213.947.1418
                    10       Attorneys for Defendants
                             MICHIGAN LOGISTICS, INC. d/b/a DILIGENT
                    11       DELIVERY SYSTEMS, CALIFORNIA
                             LOGISTICS, INC. d/b/a DILIGENT DELIVERY
                    12       SYSTEMS, WESTERN DELIVERY &
                             LOGSTICS, LLC, d/b/a DILIGENT DELIVERY
                    13       SYSTEMS, AND LARRY BROWNE
                    14       ADDITIONAL COUNSEL LISTED ON NEXT
                             PAGE
                    15
                    16                            UNITED STATES DISTRICT COURT
                    17                          CENTRAL DISTRICT OF CALIFORNIA
                    18       RANDY BATEN, on behalf of himself    Case No. CV 18-10229-GW-MRWx
                             and all others similarly situated,
                    19                                            ORDER UPON STIPULATION TO
                                          Plaintiff,              CONTINUE STATUS
                    20                                            CONFERENCE IN LIGHT OF
                             v.                                   PENDING APPEAL
                    21
                    22       MICHIGAN LOGISTICS, INC. d/b/a
                             DILIGENT DELIVERY SYSTEMS,
                    23       CALIFORNIA LOGISTICS, INC.
                             d/b/a DILIGENT DELIVERY
                    24       SYSTEMS, WESTERN DELIVERY
                             & LOGSTICS, LLC, d/b/a DILIGENT
                    25       DELIVERY SYSTEMS, and LARRY
                             BROWNE; and DOES 1 through 50,
                    26       inclusive,

                    27                    Defendants.
                    28
LITTLER M EN             .
     2049 Centu
            5th F
  Los Angeles C
          310.55
                    Case 2:18-cv-10229-GW-MRW Document 66 Filed 03/19/20 Page 2 of 3 Page ID #:845



                    1        Rachel Bien (Cal. Bar No. 315886)        Chauniqua Young (pro hac vice)
                    2        OUTTEN & GOLDEN LLP                      OUTTEN & GOLDEN LLP
                             601 S Figueroa St., Suite 4050           685 Third Avenue, 25th Floor
                    3        Los Angeles, CA 90017                    New York, NY 10017
                    4        Telephone: (323) 673-9900                Telephone: (212) 245-1000
                             Facsimile: (646) 509-2058                Facsimile: (646) 509-2002
                    5        rmb@outtengolden.com                     cyoung@outtengolden.com
                    6
                    7         Troy L. Kessler (pro hac vice)
                    8         Marijana Matura (pro hac vice)
                              SHULMAN KESSLER LLP
                    9         534 Broadhollow Road, Suite 275
                    10        Melville, New York 11747
                              Telephone: (631) 499-9100
                    11        Facsimile: (631) 499-9120
                              E-Mail: tkessler@shulmankessler.com
                    12        E-Mail: mmatura@shulmankessler.com
                    13       ATTORNEYS FOR PLAINTIFF AND PROPOSED COLLECTIVE AND CLASS
                             MEMBERS
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
LITTLER M EN             .
     2049 Centu
            5th F
  Los Angeles C
                                                                 1.
          310.55
                    Case 2:18-cv-10229-GW-MRW Document 66 Filed 03/19/20 Page 3 of 3 Page ID #:846



                    1                                     ORDER UPON STIPULATION
                    2                 Pursuant to the Stipulation of the parties, and good cause appearing therefore, IT
                    3        IS HEREBY ORDERED that:
                    4                  (1) The status conference presently set on March 30, 2020, is hereby vacated;
                    5        and
                    6                 (2) A further status conference shall be held on September 17, 2020 at 8:30 a.m.
                    7        The parties are to file a joint status report by September 15, 2020.
                    8                 IT IS SO ORDERED.
                    9        Dated: March 19, 2020
                                                                              HON. GEORGE H. WU
                    10                                                        U.S. DISTRICT JUDGE
                    11       4845-1343-1735.2


                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
LITTLER M EN             .
     2049 Centu
            5th F
  Los Angeles C
                                                                         2.
          310.55
